Exhibit 10.51

 

Director Compensation

 

Non-employee directors are entitled to receive the following compensation and
stock options:

 

Base Compensation.  Sinclair directors who are also Sinclair employees serve
without additional compensation. Non-employee directors receive $27,000
annually. The audit committee chairman receives an additional $4,500 annually
and the compensation and stock option committee chairman receives an additional
$3,000 annually. Non-employee directors also receive $1,250 for each meeting of
the board of directors attended, $1,000 for each audit committee meeting
attended and $800 for each compensation and stock option committee meeting
attended.

 

Stock Options.  Each non-employee director receives a grant of non-qualified
stock options on the date of our annual meeting date to purchase 5,000 shares of
class A common stock pursuant to our non-qualified stock option long-term
incentive plan. Each stock option grant is immediately vested with respect to
25% of the shares with the remaining shares vesting in equal installments over a
three year period. The exercise price of each option grant is equal to the
closing price of our class A common stock on the date of our annual stockholders
meeting.

 

--------------------------------------------------------------------------------

 